Citation Nr: 1118709	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  10-09 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss, including on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from March 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied a compensable rating for hearing loss.  

The Board notes that in a March 1972 rating decision, the RO granted service connection for scarring, right tympanic membrane with defective hearing.  It appears that the Veteran's claims folder was missing for a time but the RO was provided with verification that the Veteran had established service connection for hearing loss.  In the August 2008 rating decision, the RO analyzed the claim for an increased rating as if service connection was in effect for bilateral hearing loss.  Additionally, at a videoconference hearing before the undersigned Veterans Law Judge in January 2011, the issue before the Board was characterized as "entitlement to an increased compensable rating for bilateral hearing loss."  Hence, the Board concludes that service connection for right ear hearing loss has been conceded, and the issue has been characterized accordingly on the previous page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that the Veteran submitted additional evidence directly to the Board in March 2011 without a waiver of RO review as required by 38 C.F.R. § 20.1304 (2010).  At the January 2011 videoconference hearing, the Veteran was clearly advised that a waiver was required if he wished the Board to review the evidence directly.  Since a waiver was not provided, the Board must assume that the Veteran declined to waive RO review and the case must be returned for consideration of the additional evidence by the RO.  
Nevertheless, the additional evidence consists of a March 2011 hearing test by the Veteran's employer, Federal Express, which shows a worsening in his hearing levels from an examination that was conducted in April 2008.  However, the examination did not include speech discrimination percentage scores (Maryland CNC), which are required for rating hearing impairment under 38 C.F.R. § 4.85(b) (2010).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  Consequently, it may not be used for rating purposes.  A review of the file shows that the Veteran's most recent VA examination was conducted in June 2008.  As such, the Board finds that another VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  

Additionally, at the videoconference hearing, the Veteran reported that he had surgery on his left ear approximately two years ago and that he had other hearing examinations conducted by Federal Express.  Hence, it appears that there are relevant, outstanding records that should be associated with the file prior to the issuance of a decision by the Board.  Ongoing VA medical records and any additional evidence to support the claim should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, the Board also observes that VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1) (2010).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment (emphasis added).  In determining whether an extraschedular rating is necessary, VA must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

Here, the Veteran has submitted approximately 30 statements from supervisors, co-workers and other lay persons who have attested to how the Veteran's hearing impairment has affected his employment.  In light of this evidence, the Board finds that marked interference with employment has been demonstrated and the case should be referred for consideration of an extraschedular rating.  

The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:  

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for bilateral hearing loss disability since February 2008.  After securing the necessary release, the RO should obtain these records, including records pertaining to his left ear surgery, any hearing examinations conducted by the Veteran's employer, Federal Express, and VA outpatient reports during the appeal period.  


2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The indicated findings must be specified in decibels at the 500, 1000, 2000, 3000, and 4000 Hertz levels, and speech discrimination ability using the Maryland CNC word list must be indicated for each ear.  A copy of the examination report should be associated with the Veteran's VA claims folder.

3.  Refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

4.  After the development requested above has been completed to the extent possible, the RO should review the record and readjudicate the claim for entitlement to an increased rating for bilateral hearing loss, including on an extraschedular basis.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

